Title: From Thomas Jefferson to Ninian Pinkney, 7 April 1804
From: Jefferson, Thomas
To: Pinkney, Ninian


          
            Sir 
            Monticello Apr. 7. 04.
          
          Your favor of Mar. 29. finds me here, which will account for your recieving the answer later. the letter covering an act of the legislature of Maryland ratifying the proposed amendment to the constitution relative to the election of President & Vice president was recieved in due time and deposited in the office of the Secretary of state. Accept my salutations & respects.
          
            Th: Jefferson 
          
        